 


114 HR 3260 IH: Eleanor Smith Inclusive Home Design Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3260 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Ms. Schakowsky (for herself, Mr. Clay, Mr. Ellison, Ms. Moore, Ms. Norton, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require all newly constructed, federally assisted, single-family houses and town houses to meet minimum standards of visitability for persons with disabilities. 
 
 
1.Short titleThis Act may be cited as the Eleanor Smith Inclusive Home Design Act of 2015. 2.DefinitionsAs used in this Act:
(1)Covered dwelling unitThe term covered dwelling unit means a dwelling unit that— (A)is a detached single family house, a townhouse or multi-level dwelling unit (whether detached or attached to other units or structures), or a ground-floor unit in a building of three or fewer dwelling units;
(B)is designed as, or intended for occupancy as, a residence; (C)was designed, constructed, or commissioned, contracted or otherwise arranged for construction, by any person or entity who, at any time before the design or construction, received or was guaranteed Federal financial assistance for any program or activity; and
(D)is made available for first occupancy after the expiration of the one-year period beginning on the date of the enactment of this Act. (2)Federal financial assistanceThe term Federal financial assistance means—
(A)any assistance that is provided or otherwise made available by the Secretary of Housing and Urban Development or the Secretary of Veterans Affairs, or any program or activity or such agencies, through any grant, loan, contract, or any other arrangement, after the expiration of the one-year period beginning on the date of the enactment of this Act, including— (i)grants, subsidies, or any other funds;
(ii)services of Federal personnel; (iii)real or personal property or any interest in or use of such property, including—
(I)transfers or leases of the property for less than the fair market value or for reduced consideration; and (II)proceeds from a subsequent transfer or lease of the property if the Federal share of its fair market value is not returned to the Federal Government;
(iv)any tax credit, mortgage or loan guarantee or insurance; and (v)community development funds in the form of obligations guaranteed under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308); or
(B)any assistance that is provided or otherwise made available by the Secretary of Agriculture under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.). (3)Person or entityThe term person or entity includes one or more individuals, corporations (including not-for-profit corporations), partnerships, associations, labor organizations, legal representatives, mutual corporations, joint-stock companies, trusts, unincorporated associations, trustees, trustees in cases under title 11 of the United States Code, receivers, and fiduciaries.
3.Visitability requirementIt shall be unlawful for any person referred to in section 2(1)(C) with respect to a covered dwelling unit to fail to ensure that such dwelling unit contains at least one level that complies with the Standards for Type C (Visitable) Units of the American National Standards Institute (ANSI) Standards for Accessible and Usable Buildings and Facilities (1005–ICC ANSI A117.1–2009) and any future revisions thereto. 4.Enforcement (a)Requirement for Federal financial assistanceEach applicant for Federal financial assistance shall submit an assurance to the Federal agency responsible for such assistance that all of its programs and activities will be conducted in compliance with this Act.
(b)Approval of architectural and construction plans
(1)SubmissionAny applicant for or recipient of Federal financial assistance for a covered dwelling unit shall submit for approval the architectural and construction plans for such unit to the State or local department or agency that is responsible, under applicable State or local law, for the review and approval of construction plans for compliance with generally applicable building codes or requirements (in this subsection referred to as the appropriate State or local agency). (2)Determination of compliance (A)Enforcement actionsThe enforcement actions under this subparagraph are—
(i)reviewing any plans for a covered dwelling unit submitted pursuant to paragraph (1) and approving or disapproving such plans based upon compliance of the dwelling unit with the requirements of this Act; and (ii)consistent with applicable State or local laws and procedures, withholding final approval of construction or occupancy of a covered dwelling unit unless and until such compliance is determined.
(B)Condition of Federal housing assistanceThe Secretary of Housing and Urban Development may not provide any Federal financial assistance under any program administered by such Secretary to a State or unit of general local government (or any agency thereof) unless the appropriate State or local agency thereof is, in the determination of the Secretary, taking the enforcement actions under subparagraph (A). (c)Civil action for private persons (1)ActionAny person aggrieved by an act or omission that is unlawful under this Act may commence a civil action in an appropriate United States district court or State court against any person or entity responsible for any part of the design or construction of a covered dwelling unit no later than two years after the occurrence or termination of the alleged unlawful conduct under this Act.
(2)LiabilityIn any action under this subsection for a violation involving architectural or construction plans for a covered dwelling unit that were approved by the appropriate State or local department or agency— (A)if such approved plans violate this Act and any construction on such dwelling that violates this Act was performed in accordance with such approved plans, such State or local department or agency shall be liable for such construction in violation; and
(B)if such approved plans comply with this Act and any construction on such dwelling violates this Act, the person or entity responsible for the construction shall be liable for such construction in violation. (d)Enforcement by Attorney GeneralWhenever the Attorney General has reasonable cause to believe that any person or group of persons has violated this Act, the Attorney General may commence a civil action in any appropriate United States district court. The Attorney General may also, upon timely application, intervene in any civil action brought under subsection (c) by a private person if the Attorney General certifies that the case is of general public importance.
(e)ReliefIn any civil action brought under this section, if the court finds that a violation of this title has occurred or is about to occur, it may award to the plaintiff actual and punitive damages, and subject to subsection (g), may grant as relief, as the court finds appropriate, any permanent or temporary injunction, temporary restraining order, or other order (including an order enjoining the defendant from violating the Act or ordering such affirmative action as may be appropriate). (f)ViolationsFor purposes of this section, a violation involving a covered dwelling unit that is not designed or constructed in conformity with the requirements of this Act shall not be considered to terminate until the violation is corrected.
(g)Attorney’s feesIn any civil action brought under this section, the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee and costs. (h)Effect on certain sales, encumbrances, and rentalsRelief granted under this section shall not affect any contract, sale, encumbrance, or lease consummated before the granting of such relief and involving a bona fide purchaser, encumbrancer, or tenant, without actual notice of a civil action under this title.
5.Effect on State lawsNothing in this Act shall be constructed to invalidate or limit any law of a State or political subdivision of a State, or of any other jurisdiction in which this Act shall be effective, that grants, guarantees, or provides the same rights, protections, and requirements as are provided by this Act, but any law of a State, a political subdivision thereof, or other such jurisdiction that purports to require or permit any action that would violate this Act shall to that extent be invalid. 6.Disclaimer of preemptive effect on other actsNothing in this Act shall limit any right, procedure, or remedy available under the Constitution or any other Act of the Congress.
7.Severability of provisionsIf any provision of this Act of the application thereof to any person or circumstances is held invalid, the remainder of the Act and the application of the provision to other persons not similarly situated shall not be affected thereby.  